Exhibit 10.1

 
TD Bank
Commercial Lending
1000 MacArthur Boulevard
Mahwah, NJ 07430
F:  201-236-1752
www.tdbank.com


Date: November 30, 2014


To:    The Dewey Electronics Corporation
   27 Muller Road
   Oakland, NJ 07436


Re:     Commercial Line of Credit – Loan #1574730-9001 dated April 20, 2009 in
the amount of
           $500,000.00 (as amended, modified or supplemented, the “Note”)


Dear Mr. Dewey:


We are pleased to inform you that pursuant to the terms of the Note referenced
above, this letter constitutes written notice that the Note has been renewed for
a period of 12 months and shall mature on November 30, 2015 (the “Maturity
Date”) unless extended in writing by the Bank in its sole and absolute
discretion.  Borrower hereby acknowledges that usage of the Line of Credit
subsequent to the current maturity date is Borrower’s acceptance and agreement
that the Borrower continues to be legally bound by the loan documents and except
as expressly set forth in this letter, all terms, conditions and provisions of
the Note and each of the other loan documents, are hereby ratified and confirmed
and continue unchanged and in full force and effect.


TD Bank, N.A. thanks you for your business and looks forward to continuing to
service your lending needs.  If you have any questions with regard to the
information contained in this letter, please do not hesitate to contact me at
201-236-26409.


Very truly yours,
TD Bank, N.A.


/s/ Eileen McEvoy
Eileen McEvoy, Senior Relationship0 Manager


Cc:  Stephen P. Krill, Treasurer

